Citation Nr: 0110380	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  93-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1973.  This appeal arises from January 1992 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In March 1995 and October 1997, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.

In June 1999, the Board, in pertinent part, found that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder, but that the entire record did not support a grant 
of service connection for that benefit. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In July 
2000, the Court issued an Order which vacated the June 1999 
Board decision with respect to the issue at hand and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has contended that exposure to toxic fumes while 
cleaning fuel oil holds during service may have led to brain 
damage that resulted in psychiatric pathology.  The joint 
remand noted that a July 1998 outpatient record had contained 
a statement from the treating physician that it was plausible 
that if the veteran was exposed to toxic fumes of such 
intensity to induce pulmonary disease that this could also 
affect brain function and result in affective illness.  An 
October 1998 VA examination report discounted this 
possibility.

Pursuant to the Court order, the RO should provide the 
veteran with a VA psychiatric examination to ascertain the 
nature and etiology of his psychiatric disability and to 
obtain an opinion regarding any connection between his 
reports of exposure to toxic fumes in service and his current 
psychiatric condition. 

Additionally, the Board notes that medical evidence was 
received at the Board from the veteran's representative in 
November 2000 and January 2001.  Such evidence should be 
reviewed by the RO prior to reconsideration of the veteran's 
claim, and an appropriate supplemental statement of the case 
should be issued.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the nature and etiology of 
his psychiatric disability.  The examiner 
should specifically be directed to 
provide an opinion regarding any 
connection between the veteran's reports 
of exposure to toxic fumes in service and 
his current psychiatric condition.  His 
claims folder, including the medical 
evidence summarized above, must be 
reviewed by the examiner in conjunction 
with the examination.  Any psychiatric 
diagnosis should be in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  The examiner must 
include complete rationale for any 
conclusions.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should specifically review the 
medical evidence received at the Board in 
November 2000 and January 2001.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




